Citation Nr: 9904747	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  94-26 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to an increased (compensable) rating for the 
service-connected bilateral hearing loss.  

3.  Entitlement to an increased (compensable) rating for the 
service-connected hemorrhoids.  



REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs





ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The veteran had active military service from September 1957 
to November 1991.  He is the recipient of the Purple Heart, 
the Bronze Star Medal (with "V" Device), and the 
Distinguished Flying Cross.  

The issue of service connection for a left knee condition is 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 1993 decision of the RO.  The issue of a 
compensable rating for the service-connected hemorrhoids 
originally came before the Board on appeal from a January 
1993 rating action of the RO.  The issue of  a compensable 
rating for the service-connected bilateral hearing loss is 
before the Board on appeal from an April 1998 decision by the 
RO.  

The Board notes the veteran's claim of service connection for 
right ear hearing loss was granted by the Board's decision in 
November 1996.  Additionally, the Board found the veteran's 
claim of service connection for a right foot condition was 
not well grounded.  



FINDINGS OF FACT

1.  The veteran's claim has been adequately developed in that 
all available evidence has been associated with the veteran's 
claims folder.  

2.  The veteran's currently demonstrated left knee disability 
manifested by degenerative joint disease is likely due to a 
preexisting injury which underwent an increase in severity 
beyond natural progress during his extensive period of 
military service.  

3.  The veteran's service-connected bilateral hearing loss is 
shown to be manifested by Level III hearing in the right ear 
and Level III hearing in the left ear.  

4.  The veteran is not shown to suffer from external or 
internal hemorrhoids which are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences or more than mild or moderate 
disablement.  



CONCLUSIONS OF LAW

1.  The veteran's left knee degenerative joint disease is due 
to an injury which was aggravated by active service.  
38 U.S.C.A. § 1110, 1154(b), 5107, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.102, 3.303 (1998).  

2.  The criteria for the assignment of a compensable rating 
for the service-connected bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1998);  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85 including Diagnostic 
Code 6100 (1998).  

3.  The criteria for the assignment of a compensable rating 
for the service-connected hemorrhoids have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114 including Diagnostic Code 
7336 (1998).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Entitlement to service connection for a left knee condition.

Applicable law provides service connection will be granted if 
it is shown a particular disease or injury resulting in 
disability was incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998);  
38 C.F.R. § 3.303(a) (1998).

That an injury or disease occurred in service alone is not 
enough;  there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (1998).

Service connection may also be granted for a disease first 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

In the case at hand, the veteran's service medical records 
contain no evidence that his left knee was injured in 
service.  In fact, the evidence shows the veteran injured his 
left knee prior to entry into service.  However, the veteran 
claims he reinjured his left knee in service.

The record contains no records of post-service treatment of 
the veteran's left knee.  The evidence includes the report of 
a VA examination in July 1997.  In an addendum accompanying 
the report of that examination (during which the veteran was 
diagnosed with "degenerative joint disease"), the examining 
physician stated the following:

This is a request from the VA office in 
Roanoke regarding whether the pre-
existing left knee injury was aggravated 
beyond its natural progression by the 
veteran's service.  The answer is that 
[the veteran] has injured his left knee 
30 years ago for which he has recovered.  
However, [the veteran] has had minor 
injuries to it due his requirements of 
the service.  His x-rays showed 
degenerative joint disease.  In my 
opinion, this is an aggravation of a pre-
existing left knee injury which is beyond 
its natural progression by the veteran's 
service.  

This VA medical opinion is clear in stating that the 
veteran's left knee disability manifested by degenerative 
joint disease is due to an injury which was aggravated by his 
active service.  There is no medical evidence of record which 
specifically disputes this opinion.  Accordingly, the Board 
finds that service connection is warranted for the 
disability.  


Entitlement to a compensable evaluation for the service-
connected bilateral hearing loss.

Initially, the Board finds sufficient evidence has been 
submitted to justify a belief that the veteran's claim of 
entitlement to a compensable evaluation for service-connected 
left ear hearing loss is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991);  Murphy v Derwinski, 1 Vet. App. 78 
(1990).  All relevant evidence has been fully developed.  The 
VA's duty to assist the veteran has therefore been satisfied.  
Id.

The VA assigns disability evaluations in accordance with the 
Schedule for Rating Disabilities which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155 (West 
1991);  38 C.F.R. Part 4 (1998).

When the issue involves a claim for an increased rating for 
hearing loss, the applicable rating will be determined by 
applying the numerical values listed in the audiometric 
examination report to the applicable rating tables.  38 
C.F.R. § 4.85, Tables VI and VII (1998).

It should be emphasized that "assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  However, in order to evaluate the level of 
disability and any changes in condition, it is nevertheless 
necessary to consider the complete medical history of the 
veteran's conditions.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).

The Board notes that in situations where service connection 
has been granted only for defective hearing involving one ear 
and the veteran does not have total deafness in both ears, 
the hearing acuity of the nonservice-connected ear is 
considered to be normal for the purpose of rating the 
service-connected ear.  38 U.S.C.A. § 1160(a) (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.383, 4.85, 4.87 (1998).  The 
veteran's left ear hearing loss was originally rated under 
this standard.  Since that time, however, the Board granted 
the veteran's claim for service connection for right ear 
hearing loss in its November 1996 decision.  The hearing loss 
of the veteran's right ear will therefore be taken into 
account in rating the hearing loss of his left ear.

A VA audiological examination was administered to the veteran 
in November 1992.  In that examination, pure tone thresholds, 
in decibels, were found to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
35
30
LEFT
20
20
15
60
45

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 86 percent in the left ear.

Based on this examination and the veteran's service medical 
records, the RO granted service connection for left ear 
hearing loss in a rating action issued in January 1993, and 
assigned a noncompensable disability rating for the 
condition.

Pursuant to the Board's November 1996 remand, another VA 
audiological examination was administered in March 1997.  The 
report of this examination showed the veteran's pure tone 
thresholds, in decibels, to be as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
35
35
LEFT
20
20
20
55
45

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 80 percent in the left ear.

The veteran's right ear hearing loss, with the most recent 
examination showing an average pure tone decibel loss of 28 
and speech discrimination of 80 percent, is assigned a 
"III" under Table VI of 38 C.F.R. § 4.85.  The veteran's 
left ear hearing loss, with the most recent examination 
showing average pure tone decibel loss of 35 and speech 
discrimination of 80 percent, is also assigned a "III" 
under Table VI of 38 C.F.R. § 4.85.  When these two 
determinations are rated under Table VII of 38 C.F.R. § 4.85, 
it is apparent that a compensable rating is not for 
application given these findings.  Although the veteran's 
contentions as to the severity of his condition are credible, 
the Board once again stresses that, under Lendenmann, there 
is little leeway in making a determination as to the 
disability rating warranted for hearing loss.  The Board must 
apply the results of the veteran's audiological examinations 
to the ratings schedule mechanically.  Lendenmann at 349.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for a compensable 
rating for the service-connected bilateral hearing loss.  


Entitlement to a compensable evaluation for the service-
connected hemorrhoids.

Initially, the Board finds sufficient evidence has been 
submitted to justify a belief that the veteran's claim of 
entitlement to a compensable evaluation for service-connected 
hemorrhoids is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991);  Murphy.  All relevant evidence has been fully 
developed.  The VA's duty to assist the veteran has therefore 
been satisfied.  Id.

Essentially, it is maintained that the evaluation currently 
assigned for the veteran's service-connected hemorrhoids is 
not adequate given the current symptomatology of the 
disability.  In this regard, it is pointed out that 
disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of a veteran's earning capacity.  38 U.S.C.A. § 1155 (West 
1991);  38 C.F.R. Part 4 (1998).  Separate diagnostic codes 
identify the various disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (1998).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998), the Board 
has reviewed the veteran's service medical records and all 
other evidence of record pertaining to his service-connected 
hemorrhoids and has found nothing in the record that would 
lead to a conclusion that the current evidence of record is 
inadequate for rating purposes.  Schafrath.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of remote clinical histories and findings pertaining to the 
disability at issue.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Therefore, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Id.

In the case at hand, service connection for the veteran's 
hemorrhoids was granted and a non-compensable rating was 
assigned in a rating action issued in January 1993.  That 
evaluation was based on the report of the veteran's October 
1992 VA examination.  The report of that examination notes no 
hemorrhoids were found, though the veteran was diagnosed with 
the condition, apparently by history.

In a letter received in August 1993, the veteran stated that, 
although his hemorrhoids were not bleeding during the October 
1992 examination, they did bleed on occasion.  The veteran 
reported bleeding from December 26 to 31, 1992 and from 
February 28 to March 13, 1993.  The veteran noted the 
condition arose mostly when he had to sit for long periods of 
time in a car or plane.

Pursuant to the Board's November 1996 remand, a VA 
examination was administered in July 1997.  In the report of 
that examination, the examining physician noted the veteran 
suffered from flare-ups (itching and burning with minor 
bleeding) roughly once a month.  Objective findings were 
noted as including an external skin tag and external 
hemorrhoidal veins which were "enlarged in all quadrants" 
but "no protrusion of internal hemorrhoids at this time."  
The veteran was reported as suffering from occasional 
bleeding, but no soiling, incontinence, diarrhea, tenesmus, 
dehydration, malnutrition, anemia or fecal leakage were 
found.  The examiner noted the benign polyp which was removed 
at the Portsmouth Naval Medical Center in April 1997 and 
diagnosed the veteran with "hemorrhoids, external, mild to 
moderate."

Under Diagnostic Code 7336, hemorrhoids, either external or 
internal, which are described as "mild to moderate" are 
noncompensable.  Additionally, there is no medical evidence 
of record showing the veteran suffers from "large or 
thrombotic" hemorrhoids which are "irreducible" or that 
there is "redundant tissue" or "frequent" reoccurrences.  
This being the case, the Board must find that the veteran's 
service-connected hemorrhoids do not warrant a compensable 
evaluation under Diagnostic Code 7336.  

Accordingly, the Board concludes the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for his service-connected hemorrhoids.



ORDER

Service connection for a left knee degenerative joint disease 
is granted.  

A compensable rating for the service-connected bilateral 
hearing loss and hemorrhoids is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

